Title: Philip Vigol Stay of Execution, 16 June 1795
From: Washington, George
To: 


          
            By the President of the United States.
            [16 June 1795]
          
          Whereas at a Circuit Court of the United States holden at Philadelphia in and for the Pennsylvania District of the middle Circuit, Philip Vigol late of Fayette County in the said District, yeoman was duly convicted and attainted of Treason against the said United States, and by the sentence of the same Court was ordered to be taken to the place of execution on the seventeenth of June instant, and there to be hanged by the neck till he be dead, as by the records of the said Court appears: And Whereas it hath been certified to me by Benjamin Rush William Shippen and Samuel P. Griffith—all of the City of Philadelphia, Physicians, that the said Philip Vigol appears to them, on due examination had, to be at this time, deranged in his understanding and of unsound mind, Therefore be it known that I George Washington President of the United States, duly considering the Premises have thought proper to respite and hereby do respite the execution of the said sentence, until the first wednesday of November next: and the Marshal of the said District is hereby commanded to take notice of the same and to cause execution of the said Sentence to be stayed accordingly.
          In Testimony whereof I have hereunto set my hand and caused the Seal of the United States to be affixed this sixteenth day of

June in the year of our Lord, 1795, and of the Independence of America the nineteenth.
          
            Ge. WashingtonBy the President,Edm. Randolph.
          
        